March 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
CMC STEEL FABRICATORS, INC D/B/A CMC CONSTRUCTION SERVICES,
                          Appellant

NO. 14-13-00084-CV                          V.

                  RED BAY CONSTRUCTORS, INC., Appellee
                    ________________________________

       This cause, an appeal from the special appearance order in favor of appellee,
Red Bay Constructors, Inc., signed January 8, 2013, was heard on the transcript of
the record. We have inspected the record and find error in the order. We therefore
order the trial court’s order REVERSED and REMAND the cause for proceedings
in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Red Bay Constructors, Inc.

      We further order this decision certified below for observance.